Citation Nr: 1110491	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-47 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, with edema, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran did not serve or visit on-shore in Vietnam.  

2.  The Veteran was not exposed to herbicide while on active duty.  

3.  Prostate cancer was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's prostate disability is related to active duty.

4.  Diabetes mellitus, type II, was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's diabetes mellitus, type II, with edema, is related to active duty.






CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Diabetes mellitus, type II, with edema, was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2006 and March 2009, VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, private medical records, and the transcript from a September 2010 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not afforded a VA examination for his claims.  As discussed below, the Board finds that there is no medical evidence indicating that either of these disabilities may be etiologically associated with any established in-service event, injury, or disease.  The Board recognizes that the Court in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that either of these disabilities might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a medical opinion regarding either of these issues is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a) (2009).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran does not contend that he ever set foot in Vietnam.  Rather, he contends that he was exposed to herbicide while on board the USS INTREPID, either directly through contact with aircraft that sprayed Agent Orange or while handling drums of Agent Orange, or by drinking distilled water.  He also contends that he was exposed to unspecified chemicals while on the flight deck in the hanger bay.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for prostate cancer or diabetes mellitus, type II, with edema, on any basis.  

As the record does not establish that the Veteran served or visited on-shore in Vietnam during the Vietnam Era, service connection for diabetes mellitus, type II, on a presumptive basis based on herbicide exposure is not warranted.  38 C.F.R. § 3.307(a).  See Haas, supra.

Turning to alternate bases of service connection, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to prostate cancer or diabetes mellitus.  There is no evidence of pertinent complaints, symptoms, findings or diagnoses of diabetes mellitus within one year of the Veteran's separation from service.  Because these claimed conditions were not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because diabetes mellitus was not seen within one year of the Veteran's separation from service, presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The Board notes that there is no medical evidence of either claimed disability for decades after the Veteran's separation from active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains a June 2010 private outpatient visit note by G. G., M.D., that provides a history of Agent Orange exposure in Vietnam as a Blue Water Sailor.  The pertinent impression was Agent Orange exposure in Vietnam as a Blue Water Sailor, and adenocarcinoma of the prostate, clinical stage B2 (T2b) 30 months post therapy without clinical evidence of recurrence.  Dr. G. provides that he supported the Veteran's history of Agent Orange exposure in the military, as he had had many other patients who were Blue Water Sailors with Agent Orange exposure while off-shore in Vietnam.  The Board observes that the Veteran explained during his September 2010 hearing that Dr. G. had been his treating VA physician.  

In an October 2010 statement, Dr. G. stated that the Veteran had a diagnosis of prostate cancer, as proven by biopsy and diagnosis.  The Veteran expressed that he was off the coast of Vietnam and a Blue Water Sailor during the Vietnam Era when Agent Orange was used.  Dr. G. stated that if the Veteran was exposed to Agent Orange, or Agent Orange was used in the regions where the Veteran was off-shore, then his claim would be "as likely as not" related to Agent Orange.  He reiterated that if the Veteran was off the coast of Vietnam when Agent Orange was used and he was therefore exposed to Agent Orange, then prostate cancer can be associated with his Agent Orange exposure.  Dr. G. noted that information as to whether the Veteran was exposed to Agent Orange, or was off the shore of Vietnam when Agent Orange was being used, could only be obtained from his service record and VA.  Dr. G. stated that he did not have the Veteran's service records, or information that identified where he served, the position of his ship when he served, or its proximity to Vietnam.  

The Board finds that Dr. G.'s opinions do not support the Veteran's claims.  Dr. G. is unable to state that the Veteran was exposed to Agent Orange as a Blue Water Sailor, as he did in the June 2010 outpatient visit note.  In fact, he admitted as much in his subsequent October 2010 opinion.  Moreover, Dr. G.'s October 2010 opinion is conditional.  He states that the Veteran's prostate cancer would be as least as likely as not related to Agent Orange exposure if the Veteran was exposed to Agent Orange.  However, Dr. G. himself recognized that he did not have the information.  

In fact, the record contains no competent evidence, such as service personnel records, that the Veteran was exposed to Agent Orange while on active duty.  Similarly, there is no evidence that he was exposed to any other chemicals on active duty that potentially resulted in his prostate cancer or diabetes mellitus, type II, with edema.  

The Veteran submitted an undated Australian scientific article that in essence suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their off-shore vessels.  

However, this article is too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to Agent Orange while onboard the USS INTREPID.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The article in the current case does not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that the article does not show to any degree of specificity that the Veteran was exposed to Agent Orange while drinking water on the USS INTREPID.

In Haas, supra, the Federal Circuit highlighted the VA's rulemaking with respect to a similar Australian scientific study:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.

Crucially, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)].

The Board is aware of the Veteran's contentions linking his prostate cancer and diabetes mellitus to exposure to Agent Orange or other chemicals during active duty.  However, they do not support his claims.  

First, the Veteran is competent to testify as to handling barrels of chemicals, or otherwise having been exposed to chemicals while on the USS INTREPID.  The Board finds that these assertions are credible.  However, the Veteran is not competent to attest that the chemicals to which he was exposed were Agent Orange.  The Veteran has submitted no documentation to corroborate his factual assertions as to exposure to Agent Orange on the USS INTREPID.  He has submitted no documentation to corroborate his factual assertions that Agent Orange was transported on the USS INTREPID, or that any Navy aircraft from the USS INTREPID were involved in spraying Agent Orange.  

Further, as a layperson the Veteran is not competent to diagnose the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his prostate cancer or diabetes mellitus, type II, with edema, is related to his active duty, to include exposure to Agent Orange or other chemicals.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, in this case the Veteran simply has not asserted that he has had observable symptoms of prostate cancer or diabetes mellitus which have continued since active duty.  

In sum, there has not been demonstration by the competent medical, or competent and credible lay, evidence of record that the Veteran is entitled to service connection on any basis for prostate cancer or diabetes mellitus, type II, with edema.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure, is denied.

Service connection for diabetes mellitus, type II, with edema, to include as secondary to herbicide exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


